        Case 4:19-cv-05206-JST Document 42 Filed 12/17/19 Page 1 of 2



 1   DAMIEN M. SCHIFF, No. 235101
     Email: dschiff@pacificlegal.org
 2   Pacific Legal Foundation
     930 G Street
 3   Sacramento, California 95814
     Telephone: (916) 419-7111
 4   Facsimile: (916) 419-7747

 5   JONATHAN WOOD, No. 285229
     Email: jwood@pacificlegal.org
 6   Pacific Legal Foundation
     3100 Clarendon Blvd., Suite 610
 7   Arlington, Virginia 22201-5330
     Telephone: (202) 888-6881
 8   Facsimile: (916) 419-7747

 9   Attorneys for Proposed Defendant-Intervenors

10

11                          IN THE UNITED STATES DISTRICT COURT

12                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

13

14    CENTER FOR BIOLOGICAL DIVERSITY,                               No. 4:19-cv-05206-JST
      et al.,
15                                                                   CERTIFICATION OF
                                                Plaintiffs,        INTERESTED ENTITIES
16                                                                     OR PERSONS
              v.
17
      DAVID BERNHARDT, U.S. Secretary of
18    the Interior, et al.,
                                                              Judge: Honorable Jon S. Tigar
19                                           Defendants,

20    and

21    KENNETH KLEMM; BEAVER CREEK
      BUFFALO CO.; WASHINGTON
22    CATTLEMEN’S ASSOCIATION; and
      PACIFIC LEGAL FOUNDATION,
23
                   Proposed Defendant-Intervenors.
24

25

26

27

28
     Certification of Interested Entities or Persons
     No. 4:19-cv-05206-JST
        Case 4:19-cv-05206-JST Document 42 Filed 12/17/19 Page 2 of 2



 1           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other

 2   than the named parties, there is no such interest to report.

 3           DATED: December 17, 2019.

 4                                                         Respectfully submitted,

 5                                                         DAMIEN M. SCHIFF
                                                           JONATHAN WOOD
 6

 7
                                                           By s/ Jonathan Wood
 8                                                                    JONATHAN WOOD
 9                                                         Attorneys for Proposed Defendant-
                                                           Intervenors
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Certification of Interested Entities or Persons
     No. 4:19-cv-05206-JST                             1
